Citation Nr: 0527535	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision that denied, in 
pertinent part, service connection for tinnitus.  In November 
2003, the veteran filed a notice of disagreement, and in 
February 2004, the RO issued a statement of the case.  In 
April 2004, the veteran perfected his appeal herein.
 
In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's current tinnitus began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

The veteran is seeking entitlement to service connection for 
tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be:  medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Air 
Force from March 1965 to October 1968, including service in 
the Republic of Vietnam.  A review of his report of 
separation, Form DD 214, listed his inservice specialty as an 
APR pavement maintenance specialist.  

The veteran's enlistment examination, performed in March 
1965, noted essentially normal findings throughout.  His 
service medical records are silent as to any complaints of or 
treatment for hearing loss or tinnitus.  A medical history 
report, completed in September 1966, denied any history of 
ear trouble or hearing loss.  His separation examination, 
performed in September 1968, noted that his ears were normal.  
An audiological evaluation performed at that time noted 
normal audiological findings for both ears.  A medical 
history report, completed in September 1968, denied any 
history of ear trouble or hearing loss.  

In November 1993, the veteran filed a claim seeking 
entitlement to service connection for bilateral hearing loss.  
Pursuant to this claim, a VA audiological examination was 
conducted in June 1994.  The report of this examination noted 
the veteran's history of high-pitched ringing and buzzing 
tinnitus in his left ear, which the veteran indicated had 
been present since 1992.  The report concluded with diagnoses 
of normal hearing sensitivity in the right ear, and very mild 
sensorineural hearing loss in the left ear.  A VA examination 
for audio-ear disease was also conducted in June 1994.  The 
report of this examination noted the veteran's complaints of 
a history of right-sided tinnitus.  The report concluded with 
an assessment of high pitch tinnitus with essentially normal 
audiogram findings.

In April 2003, the veteran filed his present claim seeking 
service connection for tinnitus.  He attributed this 
condition to his inservice noise exposure from aircraft 
engines and heavy equipment in the performance of his 
inservice duties.
 
In December 2003, a VA audiological examination was 
conducted.  The VA examiner noted that she had reviewed the 
veteran's claims folders.  The VA examination included the 
pertinent history of the veteran, including the results of 
his inservice audiological examinations.  At the examination, 
the veteran reported complaints of ringing in both ears and 
some difficulty hearing.  He indicated that he had 
significant noise exposure during service without having any 
hearing protection.  The report also noted significant noise 
exposure following his discharge from the service, some with 
and some without hearing protection.  The veteran 
specifically indicated that his tinnitus was of the ringing 
type, in both ears, and began in the 1990's.  An audiological 
examination was conducted and revealed mild to moderate 
sensorineural hearing loss in the right ear, and normal 
sloping to a mild to moderate sensorineural hearing loss in 
the left ear.  The VA examiner then opined that the veteran's 
current tinnitus began many years after his military 
discharge, and was not related to his military noise 
exposure. 

In April 2005, a Travel Board hearing was conducted.  At the 
hearing, the veteran testified that he believed his tinnitus 
was related to his inservice duties, including noise exposure 
while working with heavy equipment and from aircraft engines 
while on flight lines.  He testified that he had had tinnitus 
since his discharge from the service, and that this condition 
has worsened over the years.  Following his discharge from 
the service, the veteran reported that his employment exposed 
him to noise, but that he worked while wearing ear 
protection.

Given the veteran's inservice duties, the Board understands 
that on occasion he may have been exposed to loud noise while 
in the service.  Nevertheless, the Board concludes, based on 
a review of the entire record and the medical evidence 
contained therein, that the veteran's current tinnitus began 
many years after service and was not caused by any incident 
of service.

As noted above, the veteran's service medical records are 
completely silent as to any complaints of hearing loss or 
tinnitus.  The very first post-service complaint of or 
treatment for hearing loss or tinnitus is not shown in the 
medical evidence of record until 1993, over twenty-five years 
after his discharge from the service.  VA examinations, 
conducted in 1994 and 2003, noted that this condition started 
in the 1990s.  

Although the veteran is currently shown to have a diagnosis 
of tinnitus, there is no competent evidence linking that 
condition to his military service.  In the December 2003 VA 
audiological examination, the VA examiner opined that his 
current tinnitus was not related to his military noise 
exposure.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with tinnitus and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current tinnitus began years after his active duty 
and was not caused by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's April 2003 and November 2004 letters, the August 
2003 rating decision, and the February 2004 statement of the 
case (SOC), advised the veteran what information and evidence 
was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the documents advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, the VCAA due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence in 
this case.  Moreover, the veteran has been given a VA 
examination in this matter. 38 C.F.R. § 3.159.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims herein.  


ORDER

Service connection for tinnitus is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


